Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group 1, claims 1-18, in the reply filed on June 22, 2022 is acknowledged. Claims 19 & 24 have been withdrawn from further prosecution in the present application.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “automated arms” (claim 18) and the “container” (claim 16) must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 2, 5, 6, 7, 8, 12, 13, 15, 16 & 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krug (US 5,974,111) in view of Schubert (US 2015/0378048) and Walters (US 2008/0017426).
	Krug discloses a system comprising:
a conveyor device 20 in a shielding tunnel, a conveyor device operable to displace a baggage item from a resting position into a moving position in a fully automatic manner by means of a motor 21; and
a control module configured to control a conveyor device by:
receiving, from a measuring device 32, 40, 60, 80, 100, 120 in a sealed environment of a vehicle, screening parameters 78, 98, 118, 128 of a baggage item;
verifying measured screening parameters against corresponding “set decision parameters” such as “explosives or explosive devices or contraband”, e.g. security parameters; and
responsive to verification that security parameters are observed, outputting a control signal (C15/L28-34) to cause a displacing movement of a conveyor device.
Krug (through incorporated by reference US 5,319,547) discloses conveyor device in a lead tunnel enclosing the X-ray and does not disclose a sealed environment of a vehicle.
In combination with an X-ray inspection measuring device Schubert discloses a system comprising a conveyor device (para. 4) in an environment of a vehicle. Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Krug to include a measuring device in an environment of a vehicle, as taught by Schubert, where mobile inspection of baggage “is desirable to provide for ready mobility of the inspection device, such as at public events, or upon arrival of vessels or aircraft.”
And, Walters discloses a hermetically sealed cabin of a vehicle thereby reducing the introduction of harmful effects of the exterior environment and increasing the engine and vehicle’s life through serviceability. Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Krug to include a sealed environment of a vehicle, as taught by Walters, to protect the interior of the vehicle and increase the vehicle’s life.
Allowable Subject Matter
Claims 3, 4, 9, 10, 11, 14 & 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY W ADAMS whose telephone number is (571)272-8101. The examiner can normally be reached Mon - Fri, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571)272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY W ADAMS/Primary Examiner, Art Unit 3652